DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 24 is directed to a method, which is independent or distinct from the nutritional composition of claim 1, or   the technical feature shared by claim 1 and claim 24 is not a special technical feature as it does not make a contribution over the prior art in view of Gonzalez cited in the office action mailed 03/18/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claim status
The examiner acknowledged the amendment made to the claims on 06/21/2022 and 06/16/2022. Claims filed 06/21 are examined.
Claims 1-24 are pending in the application. Claims 1, 7 and 9 are currently amended. Claims  2-6 and 8 are presented previously. Claims 10-21 and 24 are withdrawn in response to the restriction requirement. Claims 22-23 are newly presented. Claims 1-9 and 22-23 are hereby examined on the merits.
Claim Objections
Claim 9 is objected to because of the following informalities: a “the” should be added before “rice protein hydrolysate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez US Patent Application Publication No. 2016/0345611 (hereinafter referred to as Gonzalez).
Regarding claims 1-8, Gonzalez teaches a nutritional composition such as an infant formula, a growing-up milk and formulae for pediatric subjects, children or adults in liquid, powder or other forms, comprising a protein equivalent source which includes a rice protein hydrolysate having  a degree of hydrolysis (DH) of 10-35% and comprising rice protein hydrolysate peptides, wherein about 55-70% of the rice protein hydrolysate peptides have a MW of <1000 Da and 2.5-5% of the rice protein hydrolysate peptides have a MW of > 3000 Da  [0007-0008; 0023; 0057-0064].
Gonzalez further teaches that the nutritional composition comprises a protein (e.g., lactoferrin), a carbohydrate, a fat/lipid, vitamin A/retinol, vitamin C, vitamin E/tocopherol, a long chain polyunsaturated fatty acid/omega-3 fatty acid (e.g., DHA), a carotenoid (e.g., beta-carotene) as recited in claims 2-4, 6 and 8 [0007; 0011; 0023; 0077; 0086; 0110; 0121; 0132; 0029-0030].
The DH as disclosed by Gonzalez overlaps with the ranges recited in claims 1 and 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Gonzalez as recited above teaches that about 55-70% of the rice protein hydrolysate peptides have a MW of <1000 Da, the lower endpoint of which  (e.g., about 55%) being very close to the upper endpoint of the range  recited in claim (e.g., about 50%) that one skilled in the art would have expected them to have the same properties, given that both prior art and the claimed invention are directed to a nutritional composition comprising rice protein hydrolysate. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
	
The preamble language “for modulating or reducing inflammation in an individual in need thereof” is interpreted not to further limit the claim. It is the Examiner’ s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Gonzalez teaches a nutritional composition comprising a rice protein hydrolysate the DH of which overlaps with that recited in the claim and comprising peptides having MW of less than 1000 Da and 3000 Da, it is clear that the nutritional composition as disclosed by Gonzalez would be capable of performing the intended uses, i.e., for modulating or reducing inflammation in a subject.
Claim 5 further limits the curcuminoid of claim 4. Given that curcuminoid is in alternative form with a long chain polyunsaturated fatty acid and a carotenoid in claim 4 and Gonzalez teaches a long chain polyunsaturated fatty acid and a carotenoid, claim 5 is considered to be met by Gonzalez.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez as applied to claim 1 above, and further in view of Rosado Loria US Patent Application Publication No. 2013/0115336 (hereinafter referred to as Rosado Loria).
Regarding claim 9, Gonzalez as recited above teaches a nutritional composition such as a liquid infant formula comprising rice protein hydrolysate, but is silent regarding the nutritional composition comprising  about 0.1-5 wt% of rice protein hydrolysate.
However, Gonzalez teaches that the rice protein hydrolysate functions as a protein equivalence, and that the nutritional composition of the disclosure may provide minimal, partial, or total nutritional support, and that the nutritional composition may contain suitable types and amounts of lipid, carbohydrate, protein, vitamins and minerals ([0007; 0132]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of rice protein hydrolysate  and/or the amount of other protein source such that the total amount of protein in the nutritional composition could provide minimal, partial, or total nutritional support for the subject in need thereof. As such, the amount of rice protein hydrolysate recited in the claim is merely an obvious variant of the prior art.
Further in the same field of endeavor, Rosado Loria discloses an infant formula comprising 1.5-4 wt% rice protein hydrolysate having a high degree of DH ([0014-0015; 0025; 0036]; more than 80% of the peptides have a MW below 5000 Da, and 1.5-4 g hydrolyzed rice protein is present in 100 ml infant formula, where a density 1 g/ml is assumed); Rosado Loria teaches that such a formula has greater tolerability than milk-based formula ([0014-0015]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gonzalez by incorporating 1.5-4 wt% rice protein hydrolysate in the infant formula of Gonzalez with reasonable expectation of success,  for the reason that prior art has established that an infant formula comprising 1.5-4 wt% rice protein hydrolysate having a high degree of DH has greater tolerability than milk-based formula. The amount of rice protein hydrolysate as disclosed by Rosado Loria falls with that recited in the claim. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez US Patent Application Publication No. 2016/0345611 (hereinafter referred to as Gonzalez) in view of Rosado Loria US Patent Application Publication No. 2013/0115336 (hereinafter referred to as Rosado Loria).
Regarding claim 22, Gonzalez teaches a nutritional composition such as an infant formula, a growing-up milk and formulae for pediatric subjects, children or adults in liquid, powder or other forms, comprising a protein equivalent source which includes a rice protein hydrolysate having  a degree of hydrolysis (DH) of 10-35% and comprising rice protein hydrolysate peptides, wherein about 55-70% of the rice protein hydrolysate peptides have a MW of <1000 Da and 2.5-5% of the rice protein hydrolysate peptides have a MW of > 3000 Da  [0007-0008; 0023; 0057-0064].
The DH as disclosed by Gonzalez overlaps with the ranges recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Gonzalez as recited above teaches a nutritional composition such as a liquid infant formula comprising rice protein hydrolysate, but is silent regarding the nutritional composition comprising  about 0.1-5 wt% of rice protein hydrolysate.
However, Gonzalez teaches that the rice protein hydrolysate functions as a protein equivalence, and that the nutritional composition of the disclosure may provide minimal, partial, or total nutritional support, and that the nutritional composition may contain suitable types and amounts of lipid, carbohydrate, protein, vitamins and minerals ([0007; 0132]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of rice protein hydrolysate and/or the amount of other protein source such that the total amount of protein in the nutritional composition could provide minimal, partial, or total nutritional support for the subject in need thereof. As such, the amount of rice protein hydrolysate recited in the claim is merely an obvious variant of the prior art.
Further in the same field of endeavor, Rosado Loria discloses an infant formula comprising 1.5-4 wt% rice protein hydrolysate having a high degree of DH ([0014-0015; 0025; 0036]; more than 80% of the peptides have a MW below 5000 Da, and 1.5-4 g hydrolyzed rice protein is present in 100 ml infant formula, where a density 1 g/ml is assumed); Rosado Loria teaches that such a formula has greater tolerability than milk-based formula ([0014-0015]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gonzalez by incorporating 1.5-4 wt% rice protein hydrolysate in the infant formula of Gonzalez with reasonable expectation of success, for the reason that prior art has established that an infant formula comprising 1.5-4 wt% rice protein hydrolysate having a high degree of DH has greater tolerability than milk-based formula. The amount of rice protein hydrolysate as disclosed by Rosado Loria falls with that recited in the claim. 
The preamble language “for modulating or reducing inflammation in an individual in need thereof” is interpreted not to further limit the claim. It is the Examiner’ s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Gonzalez in view of Rosado Loria teaches a nutritional composition comprising essentially the same amount of rice protein hydrolysate the MW distribution of which reading on that recited in the claim, it is clear that the nutritional composition as disclosed by Gonzalez in view of Rosado Loria would be capable of performing the intended uses, i.e., for modulating or reducing inflammation in a subject.
Regarding claim 23, Given that Gonzalez in view of Rosado Loria teaches a nutritional composition comprising essentially the same amount of rice protein hydrolysate the MW distribution of which reading on that recited in the claim, it logically follows that the nutritional composition as disclosed by Gonzalez in view of Rosado Loria has the property of reducing a level of 4-1BBL in the individual that intakes that nutritional composition. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8-9 of the Remarks that Gonzalez teaches 55-70% rice protein hydrolysate peptides having a MW below 1 kDa  which is outside of the range of claim 1, and applicant finds no reason to modify Gonzalez to arrive at the MW distribution as claimed.
Applicant’s argument is considered. Applicant is invited to refer to para. 11 of the instant office action which states that the lower endpoint of about 55-70% is very close to the upper endpoint of the range (e.g., about 50%) recited in claim that one skilled in the art would have expected them to have the same properties, given that both prior art and the claimed invention are directed to a nutritional composition comprising rice protein hydrolysate. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 
The examiner further notes that applicant originally claimed an open range of at least 30% peptides having a MW below 1 kDa and has narrowed down the range to 30-50% to bypass the teaching of Gonzalez. However,  applicant has not shown by convincing evidence or argument the criticality associated with the range of about 30-50%, or the difference between 50% and 55%.
Applicant is further invited to refer to para. 16 of the office action mailed 03/18/2022, which reasoned that how prior art reads on the preamble language about modulating or reducing inflammation.
Applicant argues on page 9 of the Remarks that Gonzalez does not teach the amount of rice protein hydrolysate as recited in claim 22.
Applicant’s argument is considered but found moot over the new ground of rejection. Applicant is invited to refer to para. 23-24 of the instant office action about how prior art teaches the amount of rice protein hydrolysate as claimed.
Applicant argues on page 9-10 of the Remarks that applicant finds no teaching in Gonzalez of an NF-kB inhibitor of claims 3-5. In particular, applicant argues that where Gonzalez uses the NF-kB inhibitor for improving solubility, pH and digestibility, the claimed invention uses the NF-kB inhibitors to enhance the anti-inflammatory, and to reduce the expression of 4-1BBL or the duration of TNFα production. 
Applicant’s arguments are considered but found unpersuasive. First, the embodiment of Gonzalez teaches the NF-kB inhibitor of claims 3-5 (see para. 14 and 17 of the office action mailed 03/18/2022). Second, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In the instant case, since Gonzalez teaches the NF-kB inhibitor of claims 3-5, the advantages of enhancing the anti-inflammatory and reducing the expression of 4-1BBL or the duration of TNFα production necessarily flows from the teaching of Gonzalez.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793